In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 18-3659 & 19-1146
UNIVERSITY OF CHICAGO,
                                        Petitioner/Cross-Respondent,
                                 v.

NATIONAL LABOR RELATIONS BOARD,
                             Respondent/Cross-Petitioner,

                                and

LOCAL 743, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
                                 Intervening Respondent.
                     ____________________

   Petition for Review and Cross-Application for Enforcement of an
              Order of the National Labor Relations Board.
                           No. 13-CA-217957
                     ____________________

 ARGUED SEPTEMBER 18, 2019 — DECIDED DECEMBER 17, 2019
                ____________________

   Before KANNE, HAMILTON, and BARRETT, Circuit Judges.
    KANNE, Circuit Judge. When a group of employees wants
to collectively bargain with their employer, but the employer
believes the group is ineligible for collective bargaining under
the National Labor Relations Act, the two parties may address
2                                      Nos. 18-3659 & 19-1146

the dispute in a hearing before the National Labor Relations
Board. At the hearing, a party may present evidence only if
that evidence would be enough to sustain the party’s position.
If the Board determines the party’s proposed evidence would
not sustain its position, then the Board must refuse to accept
the evidence.
   Here, a group of students who worked part time for the
University of Chicago Libraries wanted to collectively bargain
with their university employer. The University believed the
student group was ineligible for collective bargaining under
the Act, and the University wanted to introduce evidence to
support this argument at a hearing before the Board. The
Board determined that the University’s proposed evidence
would not sustain the University’s position that the students
were ineligible for collective bargaining. So the Board did not
admit the University’s evidence. Challenging that decision,
the University petitioned our court for judicial review. The
Board cross-applied for enforcement of its order finding the
University should have bargained with its student employ-
ees.
    We conclude that the Board’s refusal to admit the Univer-
sity’s evidence was not an abuse of discretion and did not vi-
olate the University’s due process rights. We deny the Univer-
sity’s petition and grant the Board’s cross-application.
                       I. BACKGROUND
    The Act grants “employees” the right “to bargain collec-
tively.” 29 U.S.C. § 157. The Act also defines “employee” to
include “any employee,” subject to listed exceptions not rele-
vant here. Id. § 152(3).
Nos. 18-3659 & 19-1146                                         3

   But not just any group of covered employees may band
together for collective bargaining. The Board has authority to
determine the appropriate unit—that is, group of employ-
ees—who are eligible to collectively bargain. Id. § 159(b).
   An employee, group of employees, or someone acting on
their behalf may file with the Board a petition seeking the
group’s representation in collective bargaining with their em-
ployer. If the employer disagrees with the employees’ pro-
posed representation and there is “reasonable cause to believe
a question of representation … exists,” then the Board will
hold “an appropriate hearing” before the employees elect a
representative. Id. § 159(c).
    This pre-election hearing is not open season to present any
arguments a party wishes to make. Instead, its purpose is to
determine whether a “question of representation” exists. One
qualifying “question of representation” is whether the peti-
tion “concern[s] a unit appropriate for the purpose of collec-
tive bargaining.” 29 C.F.R. § 102.64(a). To help resolve that
question, parties may, under certain circumstances, introduce
evidence of “significant facts that support the party’s conten-
tions and are relevant to the existence of a question of repre-
sentation.” Id. § 102.66(a). But if the evidence a party wants to
introduce “is insuﬃcient to sustain the proponent’s position,
the evidence shall not be received.” Id. § 102.66(c).
   In May 2017, the International Brotherhood of Teamsters
Union Local No. 743 (“Local 743”) filed a petition with the
Board. Local 743 sought to represent—for collective bargain-
ing purposes—a unit of part-time student employees of the
University of Chicago Libraries.
4                                            Nos. 18-3659 & 19-1146

    The University responded with a “statement of position.”
In it, the University contended that the proposed unit of stu-
dent employees was not appropriate for collective bargaining.
The University gave three reasons, only one of which remains
relevant: the students are temporary employees who do not
manifest an interest in their employment terms and condi-
tions that is suﬃcient to warrant collective-bargaining repre-
sentation.1
   In advancing this argument, the University acknowledged
that it relied on prior adjudicative decisions that the Board ul-
timately overruled in 2016. See Trs. of Columbia Univ., 364
N.L.R.B. No. 90, 2016 WL 4437684 (Aug. 23, 2016). The Uni-
versity nonetheless argued that the Board should overrule its
prevailing decision on the matter.
    Hoping to back its arguments with evidence, the Univer-
sity followed a procedure set out in 29 C.F.R. § 102.66(c) to
submit an “oﬀer of proof”—a description of the evidence the
University would present to the Board to show that student
employees are not entitled to collectively bargain. (Pet’r’s
App. at SA-51–59.) Specifically for its position that student
employees may not collectively bargain because they are
“temporary or casual” employees, the University stated that
the tenure of part-time student employees is “inherently tem-
porary”—because “student employment ends when students
graduate or leave the University for other reasons.” (Pet’r’s
App. at SA-57.) The University also described evidence


    1 The University also argued that students are not “employees” under

the Act and that collective bargaining would interfere with the educa-
tional relationship between the students and their university. The Univer-
sity does not pursue these arguments on appeal.
Nos. 18-3659 & 19-1146                                                5

showing that most students remained in their positions for
less than one year and could hold those positions only as stu-
dents.
   At a pre-election hearing on May 17, 2017, the Board’s
hearing oﬃcer explained that, “after reviewing the proposed
evidence and testimony the [University] would put on to sup-
port its arguments and the oﬀer of proof,” the Board would
not take evidence because “the evidence proposed as well as
the testimony all deal with established [Board] law.” (Pet’r’s
App. at SA-64.) As a result, the University was not allowed to
present its proposed evidence; nor was it allowed a full hear-
ing on whether the part-time student library employees as a
group are an inappropriate collective-bargaining unit.
    The Board’s regional director echoed the hearing oﬃcer’s
assessment, concluding that “the evidence described is insuf-
ficient to sustain the [University’s] contentions” and, “there-
fore, consistent with Section 102.66(c), I instructed the hearing
oﬃcer to decline to accept evidence from the University re-
lated to its contention[s].” (Pet’r’s App. at SA-2.) The regional
director ordered an election for representation of the unit pro-
posed by Local 743: “[a]ll part-time hourly-paid student em-
ployees of the [University of Chicago Libraries],” excluding
all “temporary employees.”2
   The University asked the Board to stay the election and
review the regional director’s decision. The Board denied this


   2   The unit definition also excluded “[a]ll employees represented by
other labor organizations and covered by other collective bargaining
agreements,” “professional employees,” and “supervisory and manage-
rial employees as defined by the National Labor Relations Act.” (Pet’r’s
Br. at 5.)
6                                      Nos. 18-3659 & 19-1146

request, concluding that “the facts asserted in the [Univer-
sity’s] oﬀer of proof are insuﬃcient to warrant a conclusion
that the library clerks should be deemed ineligible as tempo-
rary or casual employees.” (Pet’r’s App. at SA-76 n.1.)
    Following this decision, the unit of student library em-
ployees elected Local 743 as their collective-bargaining repre-
sentative. The University objected to the election on the
ground that the University was denied a hearing on whether
the students qualified as employees who could collectively
bargain. The Board rejected that objection and certified the
election results. (Pet’r’s App. at SA-158 & 188.)
    Local 743 tried to bargain with the University, but the Uni-
versity refused. The Board’s general counsel then issued an
unfair-labor-practice complaint alleging that the University
violated the National Labor Relations Act. The Board’s coun-
sel also moved for summary judgment on that claim. See 29
U.S.C. § 158(a)(5), (1). The Board granted the motion and
found that the University violated the Act by refusing to bar-
gain with Local 743. The Board also found that all representa-
tion issues the University raised had been resolved in the un-
derlying representation proceeding and no special circum-
stances warranted reconsideration of those issues.
    The University petitioned our court for review of the
Board’s initial refusal to admit the University’s oﬀered evi-
dence. The University maintains that its student library em-
ployees are temporary or casual employees who may not col-
lectively bargain “as a matter of law.” (Pet’r’s Br. at 17.) The
Board filed a cross-application for enforcement of its order.
Nos. 18-3659 & 19-1146                                           7

       II. THE BOARD’S CASES ON STUDENT EMPLOYEES
    Before we turn to the parties’ arguments, a bit of history
on the Board’s classification of student employees is necessary
to understand the University’s position. It is safe to say that
over the last several decades, the Board has been consistently
inconsistent about whether students employed by their edu-
cational institution are “employees” entitled to collectively
bargain under the National Labor Relations Act.
    In the 1970’s, the Board held that student employees could
not collectively bargain with their universities because they
are primarily students. See Leland Stanford Junior Univ., 214
N.L.R.B. 621 (1974); St. Clare’s Hosp., 229 N.L.R.B. 1000 (1977)
(residents and medical interns); Cedars-Sinai Med. Ctr., 223
N.L.R.B. 251 (1976) (same). Applying this reasoning in San
Francisco Art Institute, the Board determined that units of stu-
dents employed at their educational institutions in non-aca-
demic positions were also inappropriate units for collective
bargaining. S.F. Art Inst., 226 N.L.R.B. 1251, 1252 (1976) (re-
jecting a unit of student janitors); Saga Food Serv. of Cal., Inc.,
212 N.L.R.B. 786, 787 n.9 (1974) (rejecting a unit of student caf-
eteria employees).
    More than 20 years later, the Board changed course and
rejected the argument that student employees could not col-
lectively bargain simply because of their status as students.
The Board decided that students in graduate and residency
programs are entitled to collectively bargain. See Bos. Med. Ctr.
Corp., 330 N.L.R.B. 152 (1999) (rejecting argument that medi-
cal interns and residents are not “employees” because they
are primarily students); N.Y. Univ., 332 N.L.R.B. 1205 (2000)
(same for graduate students).
8                                     Nos. 18-3659 & 19-1146

   Four years later, in Brown University, the Board reversed
course again, holding that graduate students employed at
their universities are not “employees” because they are pri-
marily students and collective bargaining would infringe on
their educational relationships with their universities. See
Brown Univ., 342 N.L.R.B. 483 (2004).
   Finally, in 2016, the Board decided Columbia University.
This case established that student employees “who have a
common-law employment relationship with their university”
are “employees” entitled to collectively bargain. Columbia
Univ., 2016 WL 4437684, *2 (considering graduate and under-
graduate student assistants employed by their university).
    In so holding, the Board explicitly rejected the idea that
students are not employees simply because they are “primar-
ily students.” Id. at *1 (quoting Brown Univ., 342 N.L.R.B. at
487). The Board also explicitly overruled past decisions, in-
cluding Brown University and San Francisco Art Institute, and
rejected the argument that a bargaining unit composed of stu-
dent employees is inappropriate because of the inherently
short-term nature of student employment. See id. at *1, *24
n.130. When addressing Columbia University’s argument
that “all the student assistants here are temporary”—and
therefore unable to bargain collectively—the Board “made
clear that finite tenure alone cannot be a basis on which to
deny bargaining rights.” Id. at *24.
    In the end, the Board determined that short-term student
employees may form a collective-bargaining unit. Stated dif-
ferently, similarly situated short-term student employees are
Nos. 18-3659 & 19-1146                                                       9

not “temporary employees” ineligible for collective bargain-
ing. Id. at *2, *14, *24–25.3
                              III. ANALYSIS
   The University challenges only one aspect of the proceed-
ings before the Board: the Board’s decision to exclude the Uni-
versity’s proposed evidence from the pre-election hearing.
This is a narrow issue involving limited review: we ask
whether the Board abused its discretion in excluding the evi-
dence. Roundy’s Inc. v. N.L.R.B., 674 F.3d 638, 648 (7th Cir.
2012).
   Although the University contends that the Board made a
legal error by adhering to its prevailing precedent in Columbia
University, the University does not ask us to evaluate or inval-
idate Columbia University. Instead, the University presents
two arguments: First, the Board abused its discretion by in-
correctly applying its evidentiary rule. And second, this in-
correct application amounted to a violation of due process.
We find neither argument convincing.




    3  The Board appears poised to change its position yet again. On Sep-
tember 23, 2019, the Board issued a Notice of Proposed Rulemaking re-
garding the “[n]onemployee status of university and college students
working in connection with their studies.” Jurisdiction—Nonemployee Sta-
tus of University and College Students Working in Connection with Their Stud-
ies, 84 Fed. Reg. 49,691 (proposed Sept. 23, 2019) (to be codified at 29 C.F.R.
pt. 103). The proposed rule states that “[s]tudents who perform any ser-
vices, including, but not limited to, teaching or research, at a private col-
lege or university in connection with their undergraduate or graduate
studies are not employees within the meaning of Section 2(3) of the Act.”
Id. at 49,699.
10                                      Nos. 18-3659 & 19-1146

     A. The Board Properly Applied its Rule
    Before the Board, the University gave two reasons why the
student employees were not an appropriate group for collec-
tive bargaining: First, the student library employees are tem-
porary or casual employees. And second, temporary student
employees lack a suﬃcient interest in the terms and condi-
tions of their employment. These assertions, the University
contends, raise three questions of representation that required
an evidentiary hearing under the Board’s rules: (1) whether
the student library employees are temporary or casual em-
ployees; (2) whether a unit composed of only temporary or
casual employees is an appropriate unit for collective bargain-
ing because they lack a suﬃcient interest in the terms and con-
ditions of their employment; and (3) if the students are tem-
porary employees, whether these students are excluded from
Local 743’s proposed unit definition.
    The Board, however, disagreed that the University pre-
sented any questions of representation and accordingly de-
clined to take the University’s evidence under Rule 102.66(c).
The University “acknowledges the validity” of Rule 102.66
and disclaims any challenge to the Rule itself. (Pet’r’s Br. at 16
n. 7.) Instead, the University maintains that the Board misap-
plied its Rule. Specifically, the University argues that it raised
three questions of representation and oﬀered evidence suﬃ-
cient to sustain its position the Board, so the Board acted un-
reasonably in declining to admit the University’s proﬀered
evidence. We will address each of the University’s three al-
leged questions of representation in turn.
Nos. 18-3659 & 19-1146                                         11

    1. Whether the Student Library Employees are Temporary Em-
ployees
   The University first contends that it raised a question of
representation about whether its part-time student library
employees are “temporary or casual” employees. Before turn-
ing to the merits of this argument, it is helpful to explain the
significance of a “temporary or casual” employee.
    “Temporary” and “casual” are terms of art the Board uses
to determine whether employees with short-term or intermit-
tent tenures should be included in a larger bargaining unit
with permanent or regular employees—because the short-
term or intermittent employees may lack a suﬃcient commu-
nity of interest with the rest of the unit. See N.L.R.B. v. Action
Auto., Inc., 469 U.S. 490, 494 (1985); see also Marian Med. Ctr.,
339 N.L.R.B. 127, 128 (2003); N.L.R.B. v. Speedway Petroleum,
768 F.2d 151, 157 (7th Cir. 1985).
    The University did not argue to the Board that specific em-
ployees should have been excluded from the unit, or that a
subset of the employees lacked a community of interest with
the unit as a whole. Instead, in its oﬀer of proof, the University
asserted that all of its student library employees are “inher-
ently temporary” because “student employment ends when
students graduate or leave the University for other reasons.”
(Pet’r’s App. at SA-57.) It also described statistical evidence to
show that the student employees do indeed have a temporary
tenure.
   In the University’s own words, all the oﬀered evidence
was to show that “virtually all of the members of the pro-
posed unit are short-term, temporary and/or casual employ-
ees” who are foreclosed from bargaining collectively. Id. The
12                                      Nos. 18-3659 & 19-1146

University now argues this presented a question of represen-
tation about whether the students are temporary or casual
employees.
    The fatal flaw in the University’s argument is that, under
prevailing Board law, short-term student employees may col-
lectively bargain. Recall that in Columbia University, the Board
“made clear that finite tenure alone cannot be a basis on which
to deny bargaining rights.” 2016 WL 4437684, at *24. But that’s
precisely the position the University sought to support with
its oﬀered evidence—evidence describing the finite tenures of
its student employees.
    Puzzlingly, although the University’s argument depends
on a legal assertion that is irreconcilable with Columbia Uni-
versity, the University does not ask us to override that prece-
dential decision. (Pet’r’s Br. at 2 n.2.) We thus do not question
Columbia University.
    And under Columbia University, the University’s assertion
that the students are temporary employees did not raise a
question of representation regarding the appropriateness of a
unit of part-time student employees. Consistent with Colum-
bia University and Rule 102.66(c), the Board did not abuse its
discretion in rejecting evidence that could not have supported
the University’s argument under prevailing law.
   2. Whether a Unit of Only Part-Time Student Employees is an
Appropriate Unit for Collective Bargaining Because They Lack a
Suﬃcient Interest in the Terms and Conditions of Their Employ-
ment
   Columbia University also conflicts with the University’s ar-
gument that part-time student employees do not manifest a
suﬃcient interest in the terms and conditions of their
Nos. 18-3659 & 19-1146                                         13

employment to warrant union representation. (Pet’r’s App. at
SA-52 (citing S.F. Art Instit., 226 N.L.R.B. 1251, and Saga Food
Serv. of Cal., Inc., 212 N.L.R.B. 786).)
   The University maintains that union representation for
employment that is sporadic, temporary, or seasonal in na-
ture would not further the interests of collective bargaining.
To the Board, the University explained that it sought to intro-
duce evidence that would lead the Board to overrule Columbia
University, “restore the validity of San Francisco Art Institute,”
(Pet’r’s App. at SA-162), and thus conclude “that it would not
advance the interests of the Act to allow students to form their
own independent bargaining unit.” (Pet’r’s Br. at 22.)
    But the Board was not obliged to receive evidence to sup-
port a position that is unsustainable under prevailing Board
law. The University invokes the reasoning of San Francisco Art
Institute—specifically, that being a student in short-term em-
ployment with the school necessarily prevents student em-
ployees from having suﬃcient interest in the terms and con-
ditions of their employment to bargain collectively. 226
N.L.R.B. at 1252. But the University does not grapple with the
holding or reasoning of Columbia University, which overruled
San Francisco Art Institute and declared that student employ-
ees’ tenure is “not so ephemeral as to vitiate their interest in
bargaining over terms and conditions of employment.” Co-
lumbia Univ., 2016 WL 4437684, at *24–25. As a result, the Uni-
versity relied on legal premises that are directly contrary to
current Board law. We think the Board acted well within its
discretion in rejecting the University’s evidence as insuﬃcient
to sustain its position that part-time student employees do not
manifest a suﬃcient interest in the terms and conditions of
their employment.
14                                      Nos. 18-3659 & 19-1146

    Before we move on to the University’s argument about the
unit definition, we pause to address an argument the Univer-
sity raises for the for the first time on appeal. In its briefing,
the University points to Board decisions involving part-time,
non-student employees where the Board considered whether
the employees have a “real continuing interest in the terms
and conditions of employment oﬀered by the employer.” See
DIC Entm’t, L.P., 328 N.L.R.B. 660 (1999) (storyboard editors);
see also Macy’s East, 327 N.L.R.B. 73 (1998) (seasonal costume
makers). The University contends that, had the Board consid-
ered evidence of the temporary nature of its student library
employees, the Board may have “concluded, as the Board did
in [Macy’s East], that the proposed bargaining unit was not
appropriate.” (Reply Br. at 9.) This is closely linked with the
University’s argument on appeal that, before the Board, it
“sought to demonstrate that its part-time student [l]ibrary
employees bear the material attributes of temporary or casual
employees, separate and apart from their status as students.”
(Reply Br. at 13–14.)
   The University’s attempt to repackage its arguments be-
fore the Board as “separate and apart” from its student em-
ployees’ status as students is unpersuasive and utterly unsup-
ported by its statement of position and oﬀer of proof. Before
the Board, the University relied on San Francisco Art Institute
and Saga Foods, two cases involving students as support for its
arguments, not on DIC Entertainment or Macy’s East or any
cases outside of the student context. The Board cannot con-
sider whether to admit evidence to support a legal argument
that the University did not make below. As we noted above,
the Board did not abuse its discretion in excluding evidence
based on the arguments the University did present to the
Board.
Nos. 18-3659 & 19-1146                                                   15

    In sum, the University’s assertion that part-time student
employees cannot form “a unit appropriate for the purpose of
collective bargaining” is a position that was addressed in and
foreclosed by Columbia University. 29 C.F.R. § 102.64(a). Thus,
even if the factual allegations in the University’s oﬀer of proof
were taken as true, they would not have altered the Board’s
analysis under governing law. And under this governing law,
part-time students may collectively bargain.
   3. Whether the Student Employees are Excluded From the Pro-
posed Unit Definition
    That brings us to the final question of representation the
University believes it raised: whether the student employees
are covered by Local 743’s proposed unit definition, which ex-
plicitly excludes “temporary employees.” The University
seems to rely on this reasoning: All student employees are
necessarily “temporary employees.” Thus, the student library
employees are “temporary employees” explicitly excluded
from the defined unit. 4
   We cannot accept this argument. For one thing, the first
premise is untrue under Columbia University, which recog-
nized that not all student employees are temporary employ-
ees. And more holistically, under the University’s position, all
the employees who Local 743 wanted to represent in the stu-
dent library employee unit would be excluded from that unit,
because they are all students working part-time. We thus


    4 We note, however, that this is only a guess. The University’s brief is
replete with legal assertions unburdened by case citations or legal sup-
port. As with this argument, we were left to fill in gaps and connect the
dots between the University’s various arguments before the Board and on
appeal.
16                                        Nos. 18-3659 & 19-1146

reject the University’s contention that the unit definition ex-
plicitly excluded all its proposed members or that this conten-
tion raised a question of representation.
    In sum, the University misses the mark in its eﬀorts to per-
suade us that it presented three legitimate questions of repre-
sentation about the appropriateness of collective bargaining
for its student employees. It did not. In reality, the University
relied on legal premises that are indisputably foreclosed by
Columbia University, and the Board did not abuse its discretion
by applying its established precedent and declining to admit
the University’s evidence under Rule 102.66(c). But our anal-
ysis does not end with this conclusion. The University pre-
sents a final argument about the Board’s refusal to admit its
evidence: that declining to do so violated the University’s due
process rights.
   B. The Board Did Not Violate the University’s Due Process
Rights
    We turn to the University’s final argument that the Board
violated its due process rights by disallowing the University
to oﬀer evidence at the pre-election hearing. The University
oﬀers two reasons, neither of which we find compelling.
    First, the University asserts that—in all cases—“the Act re-
quires the Board to conduct an ‘appropriate hearing’ before an
election” takes place. (Pet’r’s Br. at 24.) This assertion conflicts
with the Act’s text, which conditions an appropriate hearing
on “reasonable cause to believe that a question of representa-
tion … exists.” 29 U.S.C. § 159(c). As the Board determined,
the University presented no reasonable question of represen-
tation under governing Board law.
Nos. 18-3659 & 19-1146                                        17

    Second, the University asserts that the “due process rights
of parties to representation hearings include the right to make
an evidentiary record at a pre-election hearing,” (Pet’r’s Br. at
24); and the University was entitled to present evidence at the
pre-election hearing because it raised “substantial and mate-
rial factual issues” about the student library employees’ rep-
resentation. Id. at 23.
    Even assuming, arguendo, that parties who raise a substan-
tial and material factual issue have a right to present evidence
at a pre-election hearing, the University cannot make a prima
facie case that it raised “substantial material and factual is-
sues” about the ability of its student library employees to col-
lectively bargain. That’s because the issues the University
raised are immaterial under prevailing Board law, and the
University’s position depends on the reasoning of overruled
Board decisions.
   Thus, by rejecting the University’s evidence and declining
a more exhaustive hearing, the Board did not violate the Uni-
versity’s due process rights.
                       IV. CONCLUSION
    The University relies on a legal assertion that its student
library employees cannot collectively bargain because they
are temporary employees who do not manifest a suﬃcient in-
terest in the terms and conditions of their employment. Those
categorical assertions were explicitly rejected by the Board in
Columbia University, which the University does not ask us to
invalidate. The Board did not abuse its discretion in adhering
to Board precedent and refusing to admit the University’s
proposed evidence, which did not support the University’s
position under prevailing Board law. Nor has the University
18                                 Nos. 18-3659 & 19-1146

shown that the Board violated the University’s due process
rights when applying Rule 102.66(c). We therefore DENY the
University’s petition for review and GRANT the Board’s
cross-application to ENFORCE its decision and order.